DETAILED ACTION
On December 7,  2021, the Examiner issued an ex parte Quayle action. This action is responsive to the Applicant’s response filed on February 22, 2022. Claims 38-61 remain pending. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,099,304 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
In response to the amendment to the specification which adds “more than one reissue application has been filed”, the Examiner acknowledges that the amendment overcomes the issues set forth in the previous office action. Thus, the objection to the specification is hereby withdrawn. 

Allowable Subject Matter
Claims 38-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to relevant prior art DeSimone U.S. Patent 6,175,619, the examiner notes that DeSimone discloses a method for providing anonymous telephone communication by using a call broker between a first and second party. The call broker provides a participation authorization code (PAC) to the first party. Once the PAC has been entered, the system establishes a communication between the first party and the second party.
With respect to claim 38, the claim is directed to a method of data mining user information associated with connecting a first party with a second party over the Internet. 
The examiner notes that DeSimone, discloses of creating a 'reference code' (i.e. PAC) which is supplied to the first party so that the first party can use the PAC to establish communications with second parties. DeSimone does not disclose of mining data information on the first party based on a history of transactions associated with the first party, data mining information on the second party based on a history of transactions associated with the second party; creating a proposed first party transaction specification, generating a reference code and wherein a connection between the first and second party is made without requiring a first party and second party to provide a transaction specification which specifies a transaction between the first party and the second party prior to the controller creating the first party transaction specification in combination with the rest of the limitations cited in the claim.
 As discussed above with respect to DeSimone, the first party provides information to the call broker prior to the call broker creating the PAC. Therefore, the prior art does not disclose not requiring a transaction specification prior to the controller creating the first party transaction specification. The examiner determines that the prior art fails to disclose at least these limitations in combination with the rest of the limitations of the claim.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992